
	

113 HRES 169 IH: Expressing support for designation of Saint Louis, Missouri, as the “National Chess Capital” to enhance awareness of the educational benefits of chess and to encourage schools and community centers to engage in chess programs to promote problem solving, critical thinking, spatial awareness, and goal setting.
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 169
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Clay (for himself
			 and Mr. Luetkemeyer) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of Saint
		  Louis, Missouri, as the National Chess Capital to enhance
		  awareness of the educational benefits of chess and to encourage schools and
		  community centers to engage in chess programs to promote problem solving,
		  critical thinking, spatial awareness, and goal setting.
	
	
		Whereas in 2009 and 2011, the United States Chess
			 Federation awarded Saint Louis, Missouri, the title of Chess City of the
			 Year and in 2010, the Chess Club and Scholastic Center of Saint Louis
			 was named Chess Club of the Year;
		Whereas Saint Louis has hosted the United States
			 Championship and United States Women's Championship each of the past 4 years
			 (2009, 2010, 2011, and 2012) and the United States Junior Closed Championship
			 in 2010, 2011, and 2012, the 3 most prestigious, invite-only chess tournaments
			 in the Nation;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis opened its doors in July of 2008, and since Saint Louis has become widely
			 recognized as the chess center of the Nation;
		Whereas chess promotes problem-solving, higher-level
			 thinking skills, and improved self-esteem;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis brings the educational benefits of chess to thousands of students in over
			 100 schools and community centers across the greater Saint Louis area,
			 targeting more than 3,300 students from 2011 to 2012;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis offers free classes and lectures, weekly tournaments, private lessons,
			 summer camps, and field trips to expose the benefits of chess to every
			 school-aged child;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis provides instructors, equipment, and curricula to after school programs
			 in the Saint Louis Community;
		Whereas the Chess Club and Scholastic Center of Saint
			 Louis offers a Coaching Program to create a sustainable network of
			 participating after-school chess programs; and
		Whereas Saint Louis is the hub of chess activity for
			 developing chess skills for students across the United States: Now, therefore,
			 be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 designation of Saint Louis, Missouri, as the National Chess
			 Capital;
			(2)honors the Chess
			 Club and Scholastic Center of Saint Louis as the thought-leader in chess
			 education in the United States; and
			(3)encourages the
			 National Chess Capital to continue promoting the educational
			 benefits of chess among school children.
			
